       Case 1:15-cv-05871-KPF Document 175 Filed 03/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KELLY PRICE,

                         Plaintiff,
                                                    15 Civ. 5871 (KPF)
                  -v.-
                                                          ORDER
THE CITY OF NEW YORK, et al.,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

     In light of the current restrictions on courthouse traffic, see In re

Coronavirus/COVID-19 Pandemic, 20 Misc. 155 (S.D.N.Y. Mar. 16, 2020), and

the ongoing pandemic, the settlement conference previously scheduled for

April 3, 2020, at 1:00 p.m. is ADJOURNED sine die. The Court will reschedule

the settlement conference once normal operations at the Thurgood Marshall

Courthouse have resumed.

     SO ORDERED.

Dated: March 25, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
